 Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 1 of 17 PageID# 764



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                          ____
                                    Alexandria Division



    UNITED STATES OF AMERICA,


                v.
                                                        Case No. 1:19-cr-00201-LMB

    GEORGE A. NADER

                       Defendant.



                       REPLY IN SUPPORT OF MOTION TO DISMISS
                          COUNT THREE OF THE INDICTMENT

          In Count Three of the Indictment, the Government seeks to prosecute Mr. Nader for alleged

conduct that occurred in 2000, nearly twenty years ago. The Government investigated these

allegations between 2002 and 2009 and ultimately declined to prosecute, correctly concluding that

the applicable statute of limitations had expired. ECF No. 133 at 3-4. The Government closed the

case in 2010 and returned or destroyed the evidence. Id. Now the Government seeks to revisit

these old allegations, arguing that its previous position was incorrect, the statute of limitations

never expired, and that the closed case should be reopened despite evidence destruction. None of

the Government’s arguments are availing. Count Three is time-barred, and must be dismissed.1

I.        ARGUMENT

          The inquiry into whether the 2003 and 2006 amendments to the limitations periods in 18

U.S.C. § 3283 and 18 U.S.C. § 3299 apply to pre-enactment conduct is governed by Landgraf v.



1
    Mr. Nader files this reply pursuant to Local Criminal Rule 47(F)(1).
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 2 of 17 PageID# 765



USI Film Products, 511 U.S. 244 (1994), as applied in the context of a criminal statute of

limitations, Toussie v. United States, 397 U.S. 112, 115 (1970). See ECF No. 133 at 1-2; ECF No.

138 at 4 (agreeing that Landgraf applies). Under Landgraf, these amendments cannot apply to the

conduct alleged in the Indictment to have taken place in 2000. Both the statutory text and

legislative history of the amendments make clear that they were not intended to reach pre-

enactment conduct: the amendments do not state that they apply retroactively; and indeed,

Congress considered, and then removed, a retroactivity clause from the 2003 amendment, and the

text that would ultimately become the 2006 law. Congress thus spoke clearly: the amendments do

not apply to pre-enactment conduct, nor should they.           Even assuming arguendo that the

amendments are ambiguous on this point, they cannot be applied to the conduct alleged here

without impermissible retroactive effects.

       Nevertheless, the Government continues to insist that these amendments apply to the

alleged 2000 conduct, basing this argument on what it states was a “clear congressional policy”

from 2003 to 2006 to increase and ultimately eliminate the statute of limitations for certain offenses

involving children. ECF No. 138 at 6. But the Government fails to reconcile this argument with

the fact that, while the amendments consistently extended the limitations periods prospectively,

none of the amendments indicate that they apply to pre-enactment conduct; in fact, legislative

action decisively indicates that they do not. The Government also fails to recognize the case-

specific problems arising from retroactive application of these amendments. As explained below,

the Government’s arguments must therefore fail.

       A.      Landgraf Step One: Statutory Interpretation

       The Text. Despite acknowledging that Congress removed retroactivity clauses from both

§ 3283 and the text that would become § 3299, the Government does not explain how the “scope-

related” language from the statutes—“No statute of limitations that would otherwise preclude

                                                  2
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 3 of 17 PageID# 766



prosecution . . .” and “Notwithstanding any other law . . . at any time without limitation . . .”—

demonstrates legislative intent to apply these provisions to pre-enactment conduct. ECF No. 138

at 5-6. The Government simply relies on the text of the statutes—which it acknowledges do not

include an express retroactivity clause. ECF No. 138 at 5-6. The Government’s argument

conflates Congress’ intent to extend the limitations period (by overruling prior limitations periods)

on the one hand with its intent to exclude pre-enactment conduct on the other hand, particularly

when considering the importance of the rule of lenity in the context of analyzing criminal statutes

of limitations. See United States v. McGoff, 831 F.2d 1071, 1095 (D.C. Cir. 1987) (rule of lenity

“has been applied not only to the interpretation of substantive criminal provisions, but to . . .

statutes of limitations”); United States v. Moazzeni, 908 F. Supp. 2d 748, 750 (E.D. Va. 2012)

(Hudson, J.) (noting that “criminal limitations statutes are to be liberally interpreted in favor of

repose”) (quoting Toussie v. United States, 397 U.S. 112, 115 (1970)).

       The cases the Government relies upon do not support its position, or reconcile the fact that,

under its interpretation of the statute, the removed retroactivity clause would have been

superfluous. Indeed, the cases the Government depends on largely fail to address Mr. Nader’s

arguments. United States v. Coutentos was an ineffective-assistance-of-counsel case, and the court

assessed neither Landgraf nor legislative intent in holding that § 3299 applied to pre-enactment

conduct because the claim was not time-barred when it was enacted. 651 F.3d 809, 817-18 (8th

Cir. 2011) (“At that time S.Z. and K.C. were ten and eleven years old respectively, thus the

limitations period found in § 3283 governing the count for producing child pornography had not

run, and § 3299 had the effect of modifying the limitations period that applied to that conduct.”)

(emphasis added). Such conclusory language from an out-of-circuit opinion does not constitute

“logic” that is “sufficient to defeat [Mr. Nader’s] motion.” ECF No. 138 at 6-7. Because the



                                                 3
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 4 of 17 PageID# 767



important questions in this matter were neither raised nor explored in Coutentos, the case does not

provide meaningful insight on the issue.

        Notably, the Government declined to address United States v. Schneider beyond providing

the Court with a citation in a footnote. In Schneider, as discussed in Mr. Nader’s opening brief,

the Government actually conceded that § 3299 “does not appear to be retroactive.” No. CRIM. A.

10-29, 2010 WL 3656027, at *1 n.1 (E.D. Pa. Sept. 15, 2010), aff’d, 801 F.3d 186 (3d Cir. 2015).

True, the analysis in Schneider was not a robust Landgraf assessment—but the Government did

not call for it and conceded that § 3299 does not appear to be retroactive based on the principle

discussed in United States v. Richardson that statutes of limitation are “presumed to operate

prospectively in the absence of a clear expression to the contrary.” 512 F.2d 105, 106 (3d Cir.

1975) (per curiam). Moreover, Landgraf was decided over fifteen years before Schneider. The

Government would naturally have raised any perceived conflict between Landgraf and Richardson

at that point.

        The Government attempts to distinguish or minimize Richardson’s impact on this matter

by contending that this principle is incorrect. It is correct, and Mr. Nader explains why below, but

even if it is not, Count Three should be dismissed because the “clear expression,” id., is that neither

§ 3283 nor § 3299 are supposed to apply retroactively. Compare H.R. 1104, 108th Cong. § 202

(2003) (including an express retroactivity clause that would eventually be removed in addition to

the “no statute of limitations” language) with 18 U.S.C. § 3283 (without the retroactivity clause)

and 18 U.S.C. § 3299 (similar “scope-related language,” but without the retroactivity clause).

        The Government seeks further support in other out-of-circuit cases Mr. Nader addressed in

his opening brief, but it declines to address the shortcomings Mr. Nader identified. See ECF No.

133 at 17-18. Principally, the Government fails to discuss the fact that these cases focus on a



                                                  4
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 5 of 17 PageID# 768



distinct and irrelevant issue—the applicability of the Ex Post Facto Clause—and do not engage in

a Landgraf analysis. E.g., United States v. Jeffries, 405 F.3d 682, 683-84 (8th Cir. 2005). The

Government further neglects to explain Jeffries’s persuasive value in this case, given that the

Eighth Circuit analyzed the 1990 enactment of § 3283, and thus could not consider the text or

drafting history of the 2003 amendments (let alone § 3299). Id.

       The Government also points to the Jeffries court’s reliance on the title of § 3283. See ECF

No. 138 at 7. But a statute’s title cannot surmount legislative ambiguity in the statute itself. See

INS v. St. Cyr, 533 U.S. 289, 308-09 (2001) (“While the title of § 401(e) . . . would seem to support

the INS’ submission, the actual text of that provision does not. As we have previously noted, a

title alone is not controlling.”); Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 212 (1998) (“[T]he

title of a statute . . . cannot limit the plain meaning of the text.”). The Gentile court found

“unpersuasive” the Government’s contention that titling a law as an “Extension of Statute of

Limitations” sufficiently expressed legislative intent to apply the limitations period retroactively,

noting that although “Section 3301 is entitled ‘Extension of Statute of Limitations for Securities

Fraud Violations,’” it should not be applied retroactively because it “contains no language that

could possibly be construed to mean Congress clearly intended [it] to be applied retroactively.”

United States v. Gentile, 235 F. Supp. 3d 649, 655-56 (D.N.J. 2017) (emphasis in original); see

O’Hara v. Nika Techs., Inc., 878 F.3d 470, 475 (4th Cir. 2017) (“Courts are not free to read into

the language [of a statute] what is not there, but rather should apply the statute as written.”).

       Similarly, the Government relies on United States v. Leo Sure Chief, but again, declines to

address Mr. Nader’s discussion of how the Ninth Circuit addressed a different argument from the

one at issue. 438 F.3d 920, 922-23 (9th Cir. 2006). There, the defendant argued that when

Congress extended the limitations period to the life of the child in 2003, the five-year limitations



                                                  5
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 6 of 17 PageID# 769



period in § 3282 applied to any pre-2003 conduct. Id. at 922-23. In rejecting that distinct

argument, the panel concluded that retroactive application would not violate the Ex Post Facto

Clause because the prior limitations period had not yet expired—a conclusion neither party

disputes. Id. at 924.

       Like Chief, United States v. Johns concerned distinct legal arguments: whether a

prosecution was time-barred by § 3282 (the general five-year limitations period) and whether

“Congress can[] extend the limitation period for bringing prosecutions under repealed statutes.”

15 F.3d 740, 743-44 (8th Cir. 1994). The court held that “[p]rosecutions may be brought under a

repealed statute unless the repealing act expressly provides to the contrary” without violating the

Ex Post Facto Clause. Id. Further, Johns was decided before Landgraf, so it could not and did

not analyze the issue using the Landgraf framework. Compare id. (decided Jan. 25, 1994) with

Landgraf, 511 U.S. 244 (decided Apr. 26, 1994). These critical shortcomings distinguish both

Chief and Johns from this case.

       The district court cases the Government cites (at 18-19) are likewise distinguishable.

Pittman relied on the Ninth Circuit’s decision in Chief as controlling authority, and did not discuss

either Landgraf or the legislative history raised here; neither did Vickers, Sensi, or Shepard. See

United States v. Pittman, No. 13-cr-4510-JAH, 2015 WL 4772731, at *2-4 (S.D. Cal. Aug. 12,

2015); see generally United States v. Vickers, No. 13-cr-128-A, 2014 WL 1838255 (W.D.N.Y.

May 8, 2014); United States v. Shepard, No. 4:10-cr-415, 2011 WL 3648065 (N.D. Ohio Aug. 18,

2011); United States v. Sensi, No. 3:08-cr-253 (WWE), 2010 WL 2351484 (D. Conn. June 7,

2010). Sensi relied on Chief as well. 2010 WL 2351484, at *1-2. Finally, Jackson addressed

arguments based on the Ex Post Facto Clause, and similarly does not address Landgraf or the

statutory interpretation issues Mr. Nader has raised. See United States v. Jackson, No. 08-cr-



                                                 6
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 7 of 17 PageID# 770



00225-KD-C, 2008 WL 11339647, at *2-4 (S.D. Ala. Sept. 11, 2008). The Government’s lead

cases are unpersuasive and it has not refuted these deficiencies, nor can it.

       Legislative Intent and History. With respect to legislative history, the Court here has the

benefit of extensive and clear history that requires neither inference nor speculation. As the

Government acknowledges: “The question . . . is what Congress intended to accomplish in

passing §§ 3283 and 3299.” ECF No. 138 at 12 (emphasis added). The Government correctly

recognizes: “Congress did not explicitly state that § 3299’s repeal of the statute of limitations

should apply to pre-enactment conduct.” Id. at 8. Furthermore, Congress expressly declined to

include a retroactivity clause in the 2003 PROTECT Act, even when one was included in the House

version of the bill—that later became § 3299—without the retroactivity clause. See Pub. L. No.

108-21, § 202, 117 Stat. 650, 660 (2003); 18 U.S.C. § 3283 (2003); Proposed amendment by Rep.

Sensenbrenner to S. 151, 108th Cong. § 202 (2003) (proposing to add text of H.R. 1104, 108th

Cong.), 149 Cong. Rec. H2405, H2417 (Mar. 27, 2003)18 U.S.C. § 3299 (2006).

       Both Mr. Nader and the Government rely on statements of Senator Patrick Leahy, the then-

Judiciary Committee Ranking Member, who spoke on behalf of the conference committee that

resolved conflicts between the House and Senate versions of the PROTECT Act. Senator Leahy’s

statements reflect the collaborative efforts of the House and Senate to reconcile differences in the

legislation resulting from, among other considerations, the testimony of representatives from the

Department of Justice about the permissibility of applying these laws to pre-enactment conduct.

See Child Abduction Prevention Act and the Child Obscenity and Pornography Prevention Act of

2003, Hearing on H.R. 1104 and H.R. 1161 Before the Subcomm. on Crime, Terrorism &

Homeland Sec. of the H. Comm. on the Judiciary, 108th Cong. 28 (2003) (testimony of Associate

Deputy Attorney General Daniel P. Collins stating that “[t]he [House] proposal in section 202 [to



                                                  7
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 8 of 17 PageID# 771



amend § 3283] . . . parallels the USA PATRIOT ACT in providing that its statute of limitations

reform will apply retroactively to offenses committed before its enactment”).

          Mr. Nader quoted remarks from Senator Leahy in his opening brief. ECF No. 133 at 9.

The Government contends these quotations are “factually misleading” because Senator Leahy

stated:

                A final point on section 202: I am pleased that the conference agreed to
                drop language from the original House-passed bill that would have extended
                the limitations period retroactively. That language, which would have
                revived the government’s authority to prosecute crimes that were previously
                time-barred, is of doubtful constitutionality. We are already pushing the
                constitutional envelope with respect to several of the “virtual porn”
                provisions in this bill. I am pleased that we are not doing so in section 202
                as well.

ECF No. 138 at 8-9 (emphasis in original) (citing 149 Cong. Rec. S5137, S5147 (Apr. 10, 2003)

(statement of Sen. Leahy)). The Government’s argument is effectively that, because Stogner v.

California, 539 U.S. 607 (2003), alleviated Senator Leahy’s concern that retroactive application

was “of doubtful constitutionality,” then the intent that the law should not be applied to pre-

enactment conduct should be disregarded. Not so.

          First, Senator Leahy expressed additional concerns for not applying the statute of

limitations boundlessly—which the Government did not provide in its opposition—and which

show that Congress also codified § 3283 without a retroactivity provision because it was concerned

about the speed with which law enforcement responded to claims of child abuse:

                During the conference, I expressed concern that section 202’s lifetime
                extension of the limitations period would reduce law enforcement’s
                incentive to move quickly and aggressively to solve these very serious
                crimes. I therefore proposed a modification . . . that a 3 or 5 year limitations
                period should exist, and start to run, once the facts constituting the offense
                were known, or reasonably should have been known, by Federal law
                enforcement authorities. This modification would have benefitted victims
                by requiring authorities to focus on their case, and to take immediate steps
                to bring the perpetrator to justice, as soon as the crime was brought to
                their attention.

                                                   8
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 9 of 17 PageID# 772



149 Cong. Rec. S5137, S5147 (Apr. 10, 2003) (statement of Sen. Leahy) (emphases added)).

        Second, whether the legislature’s intention behind enacting the law materialized is

irrelevant to understanding and respecting that intention. Neither § 3283 nor § 3299 were supposed

to apply retroactively. Whether it was because law enforcement needed to investigate more

quickly, Ex Post Facto Clause concerns, or because Congress initially wanted to make the law

apply to pre-enactment conduct and then decided against it (as it did in 2003), it is unnecessary for

the Court to attempt to glean what Congress would have done with the benefit of Stogner. Rather,

it is necessary to determine what Congress did, which was adopt laws that intentionally excluded

a retroactivity clause.

        Regarding § 3299, the Government’s opposition does not address the legislature’s removal

of the retroactivity provision from the 2003 House version of the PROTECT Act (whose language

is otherwise identical to § 3299). See Proposed amendment by Rep. Sensenbrenner to S. 151,

108th Cong. § 202 (2003) (proposing to add text of H.R. 1104, 108th Cong.), 149 Cong. Rec.

H2405, H2417 (Mar. 27, 2003). The retroactivity clause was intentionally dropped before § 3283

was passed into law. The House thought that a retroactivity clause needed to be attached to the

language that would later become § 3299, but the Senate did not want the law to apply

retroactively, so the conference committee did not adopt the House version, and the version

enacted in 2006 did not include the retroactivity clause that was in the 2003 House-passed version

of the PROTECT Act. 18 U.S.C. § 3299. Mr. Nader raised this argument in his opening brief but

the Government’s opposition confronts neither this key removal nor the Government’s concession

in Schneider that § 3299 does not appear to apply retroactively.

        Instead, the Government offers only one sentence from thousands of pages of legislative

history. ECF No. 138 at 9 (Statement of Sen. Kyl, 152 Cong. Rec. S8012, S8025 (July 20, 2006)



                                                 9
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 10 of 17 PageID# 773



(“Section 211 suspends the statute of limitations for all Federal felony offenses of sexual abuse,

sex trafficking, or child pornography.”).2 This argument disregards what actually happens when

Congress wants to apply laws retroactively—which Mr. Nader described in his opening brief:

Congress includes, and knows how to include, retroactivity clauses.3 See Liberty Univ., Inc. v.

Geithner, 671 F.3d 391, 411 n.12 (4th Cir. 2011)4 (“The Supreme Court has long held that such

statements are of little assistance in ascertaining congressional intent.”); Muffley ex rel. NLRB v.

Spartan Mining Co., 570 F.3d 534, 540 n.2 (4th Cir. 2009) (“[E]ven if” floor statements supported

a certain position, “these fragments of legislative history could not undermine” a court’s “duty to

enforce the unambiguous language . . . .”); Runnebaum v. NationsBank of Md., N.A., 123 F.3d 156,

169 n.7 (4th Cir. 1997) (“[W]e find it unfathomable that the [floor] statements of one Senator and



2
 The Government cites this as 149 Cong. Rec. S8012, rather than 152 Cong. Rec. S8012. ECF
No. 138 at 9.
3
  As discussed, many other statutes also include language virtually identical to the retroactivity
clause that was rejected by Congress here. See, e.g., Justice for All Act of 2004, Pub. L. No. 108-
405, § 204, 118 Stat. 2260, 2271 (2004) (providing that “[i]n a case in which DNA testing
implicates an identified person in the commission of a felony . . . no statute of limitations that
would otherwise preclude prosecution of the offense shall preclude such prosecution until a period
of time following the implication of the person by DNA testing has elapsed that is equal to the
otherwise applicable limitation period” and explaining that “[t]he amendments made [to 18 U.S.C.
§ 3297] shall apply to the prosecution of any offense committed before, on, or after the date of the
enactment of this section if the applicable limitation period has not yet expired”) (emphases
added); USA PATRIOT ACT of 2001, Pub. L. No. 107–56, § 809(b), 115 Stat. 272, 380 (2001)
(“The amendments made by this section shall apply to the prosecution of any offense committed
before, on, or after the date of the enactment of this section.”); Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, § 221(c), 110 Stat. 1214, 1243 (1996) (“The
amendments made by this subtitle shall apply to any cause of action arising before, on, or after the
date of the enactment of this Act.”); Omnibus Consolidated Rescissions and Appropriations Act
of 1996, Pub. L. No. 104–134, § 802, 110 Stat. 1321 (1996) (The amendments to 18 U.S.C. § 3236
shall apply to relief granted “before, on, or after the date of the enactment of this title.”); Crime
Control Act of 1990, Pub. L. No. 101-647, § 2505(b), 104 Stat. 4789, 4862 (1990) (“The
amendments [to 18 U.S.C. § 3293] shall apply to any offense committed before the date of the
enactment of this section.”).
4
 The judgment was abrogated on other grounds by National Federation of Independent Businesses
v. Sebelius, 567 U.S. 519 (2012).

                                                 10
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 11 of 17 PageID# 774



three Congressmen could serve as the expression of [Congress’] collective intent.”); Patricia M.

Wald, Some Observations on the Use of Legislative History in the 1981 Supreme Court Term, 68

IOWA L. REV. 195, 214 (1983) (using legislative history in this way can be similar to “looking over

a crowd and picking out your friends”). Not one of the other 20 senators who commented on the

bill remarked on this purported retroactive effect. See 152 Cong. Rec. S8012 (July 20, 2006).

Indeed, Senator Grassley stated that the Adam Walsh Act (the 2006 law codifying § 3299) was a

continuation of the 2003 PROTECT Act, further strengthening the ties between the two pieces of

legislation, and thus increasing the importance of the negative implication from the House-passed

bill. See id. at S8021 (“Three years ago, we passed the PROTECT Act . . . . This bill complements

the process we started with the PROTECT Act, and adds much needed additional protections for

children and for our communities.”). And certainly the Government would have been aware of

this statement when conceding in Schneider that § 3299 appears not to apply retroactively.

          Landgraf Promotes the Use of Legislative Intent. The Government further argues that

Landgraf rejects negative implication. ECF No. 138 at 9-10. Landgraf does not preclude looking

to negative implication as a tool for statutory understanding; indeed, the Supreme Court in other

instances has recognized its usefulness. Martin v. Hadix, 527 U.S. 343, 356 (1999); see ECF No.

133 at 12. Rather, Landgraf ruled on the persuasiveness of a negative implication argument in

that particular instance. 511 U.S. at 261. As the Government notes, the Supreme Court stated:

“[t]he omission of the elaborate retroactivity provision of the 1990 bill—which was by no means

the only source of political controversy over that legislation—is not dispositive because it does

not tell us precisely where the compromise was struck in the 1991 Act.” Id. at 256 (emphases

added).     The Court continued: “[i]t [was] entirely possible—indeed, highly probable—that,

because it was unable to resolve the retroactivity issue with the clarity of the 1990 legislation,



                                                11
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 12 of 17 PageID# 775



Congress viewed the matter as an open issue to be resolved by the courts.” Id. at 261. This is a

specific ruling in light of the legislative history at issue in Landgraf.

        Mr. Nader is not arguing that negative implication is always persuasive. Rather, he argues

that it is a viable method of statutory interpretation, and fully persuasive here, where the House

included in its version of the PROTECT Act a retroactivity clause “identical” to the retroactivity

provision included in the USA PATRIOT Act, after which the bill was modeled. See H.R. 1104,

108th Cong. § 202 (2003); ECF No. 133 at 8-10 (discussing this history in detail); see also, e.g.,

Lindh v. Murphy, 521 U.S. 320, 327 (1997) (noting that a simultaneously enacted provision on

capital cases expressly required application to then-pending cases, and reasoning that this express

requirement, by negative implication, showed that the amendments pertinent to non-capital cases

were meant to apply only to cases filed after the amendments’ enactment). This retroactivity clause

was removed before the 2003 amendment to § 3283 was enacted, and likewise was not included

in the 2006 amendment. See 18 U.S.C. § 3283 (2003); 18 U.S.C. § 3283 (2006). The 2006

amendment to § 3299, moreover, modeled the language of the House bill proposed in 2003—but

again, specifically omitted the retroactivity clause. Compare 18 U.S.C. § 3299 with Child

Abduction Prevention Act, S. 151, 108th Cong. (as an engrossed amendment in the House Mar.

27, 2003); see also ECF No. 133 at 10. Here, unlike in Landgraf, the legislative history of these

amendments provides valuable insight into Congress’ intent: Congress deliberately chose not to

include a retroactivity provision.

        Richardson Informs Step One of Landgraf. The Government contends that Mr. Nader’s

reliance on United States v. Richardson, 512 F.2d 105 (3d Cir. 1975) (per curiam), is misplaced

because it is incompatible with Landgraf. ECF No. 138 at 12. However, rather than contradicting

the first step of Landgraf (whether a statute “evince[s] any clear expression of intent on [its]



                                                  12
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 13 of 17 PageID# 776



application to cases arising before [its] enactment,” 511 U.S. at 264), Richardson informs the

analysis of step one. See Gentile, 235 F. Supp. 3d at 654-56 (favorably citing Richardson in a

Landgraf analysis). Richardson’s statement that “a law is presumed to operate prospectively in

the absence of a clear expression to the contrary” reflects the principle that “[c]riminal statutes of

limitations . . . are to be interpreted in favor of repose.” 512 F.2d at 106; see ECF No. 138 at 12.

That principle (and resulting presumption) is not distinct and incompatible from Landgraf’s

instruction to proceed to step two if Congress does not speak clearly; instead, it informs the

meaning of a “clear expression” from Congress, by instructing that the presumption of prospective

operation is part of the calculus when determining Congress’ meaning in the first instance. See

Richardson, 512 F.2d at 106; see also Gentile, 235 F. Supp. 3d at 654.

       B.      Landgraf Step Two: Retroactive Effect

       The Government concedes that the second step of the Landgraf inquiry requires a

“commonsense, functional judgment” in which “familiar considerations of fair notice, reasonable

reliance, and settled expectations offer sound guidance.” ECF No. 138 at 13-14 (quoting Hadix,

527 U.S. at 357-58, and Landgraf, 511 U.S. at 270). As Mr. Nader explained in his opening brief,

if the Court continues to the second step of Landgraf, this stage of the analysis must likewise take

into account other principles unique to the criminal context, such as the rule of lenity and principles

of repose. See ECF No. 133 at 14-15. These considerations are likewise rooted in principles of

fairness and settled expectations, and are thus entirely consistent with—and applicable to—the

Landgraf analysis, as other courts have previously held. See United States v. Miller, 911 F.3d 638,

645 (1st Cir. 2018); Gentile, 235 F. Supp. 3d at 654; see also Toussie, 397 U.S. at 115.

       The Government expresses concern that Mr. Nader’s “proffered application of Landgraf is

doctrinally innovative and incompatible with the weight of precedent.” ECF No. 138 at 20. It is

neither. Miller and Gentile explored the differences between civil and criminal statutes at the

                                                  13
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 14 of 17 PageID# 777



second step of Landgraf, appropriately factoring in considerations of lenity and repose that simply

do not exist in the civil context. The “weight of precedent” the Government contends inures to its

benefit concerns Ex Post Facto Clause analysis, which is not at issue.

        The Government’s analysis fails to apply those principles here. It argues that there is no

impermissible retroactive effect in applying the 2003 or 2006 statutes of limitations to pre-

enactment conduct because the extensions “preserve[] the status quo by continuing to subject the

defendant to potential prosecution if his unlawful conduct comes to light.” ECF No. 138 at 15

(emphasis added). The unlawful conduct here had already come to light. The status quo was the

return of the evidence and a vested interest in repose. The Federal Bureau of Investigation and the

United States Attorney’s Office for the Eastern District of Virginia investigated Mr. Nader for

eight years between 2002 and 2009. ECF No. 133 at 3-4. They declined to prosecute, destroyed

the evidence or returned it to Mr. Nader at his home in Washington, D.C., and closed the case in

2010. Id. Then, for almost a decade, the United States Attorney’s Office did nothing. The Federal

Bureau of Investigation did nothing. The status quo in this case was the Government’s decision

not to pursue charges, to destroy or return evidence, and to allow Mr. Nader to testify about Russian

interference in the 2016 presidential election. Indeed, the allegedly unlawful conduct came fully

into the light and the case was cast aside, left to linger for eight years after it was closed.

        This case exemplifies the kind of reliance interests and settled expectations that principles

of lenity and repose are intended to protect, and which Landgraf requires courts to consider in

determining whether applying a statute to pre-enactment conduct will have an impermissible

retroactive effect.

        The Government relies heavily on Cruz v. Maypa, 773 F.3d 138, 145 (4th Cir. 2014), but

Cruz is distinguishable. First, Cruz addresses a statute of limitations in a civil case, as the



                                                   14
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 15 of 17 PageID# 778



Government concedes. ECF No. 138 at 18. Cruz therefore does not explore the unique protections

afforded in the criminal context, which must be considered in analyzing a criminal statute of

limitations under Landgraf. Cruz, 773 F.3d at 145; ECF No. 133 at 14-15.

       Second, while Cruz noted that Landgraf and the Ex Post Facto Clause are informed by the

same retroactivity concerns, Cruz did not consider the extent to which the broader

“antiretroactivity principle” differs from the Ex Post Facto Clause. The Government argues that,

by quoting Stogner (a case solely focused on Ex Post Facto), the Fourth Circuit “effectively

incorporate[ed] Judge Hand’s discussion of unexpired criminal statutes of limitations into Fourth

Circuit law.” ECF No. 138 at 18. But such a transitive argument is tenuous at best, as it reads an

unstated principle into the case. Even if the Court did intend this, it would only be dicta, and

would address only the body of law surrounding the Constitution and the Ex Post Facto clause.

Thus, Cruz does not dictate the result here. Nor should it. Neither party briefed the question in

the context of a criminal statute of limitations, the district court did not have the opportunity to

review the question in that light, and nor did the Fourth Circuit.

       Finally, the Government attempts to discount Mr. Nader’s arguments regarding the

longstanding principles of repose and the rule of lenity and their importance in the Landgraf

analysis by arguing that Mr. Nader has not filed separate claims for due-process or estoppel. ECF

No. 138 at 22-23. It is unclear why this is relevant, and the Government cites no case in support

of its bizarre proposition that, by declining to bring such claims, Mr. Nader is somehow barred

from arguing that the current statute of limitations is inapplicable to any pre-enactment conduct

alleged in this case. Rather, as discussed above, and as explained at length in Mr. Nader’s opening

brief, Mr. Nader’s settled expectations are relevant to determining whether the statute of

limitations has impermissible retroactive effect. See Gordon v. Pete’s Auto Service of Denbigh,



                                                 15
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 16 of 17 PageID# 779



Inc., 637 F.3d 454, 459 (4th Cir. 2011) (“The inquiry is . . . specifically ‘whether applying the

statute to the person objecting would have a retroactive consequence in the disfavored sense.’”);

Roe v. Howard, No. 1:16-cv-562, 2018 WL 284977, at *4 (E.D. Va. Jan. 3, 2018); ECF No. 133

at 13-16. Each of the cases on which the Government relies for support in this context concern Ex

Post Facto Clause analysis, not the important and distinct considerations of repose that Landgraf

separately and distinctly discusses. See ECF No. 138 at 18-19. The Court should not be

misdirected by the body of cases holding that no impermissible retroactive effect occurs from an

Ex Post Facto Clause violation when a new limitations period applies to a pre-enactment, live

claim. That is neither the question presented nor briefed. Accordingly, the Court should grant the

motion to dismiss Count Three.

II.     CONCLUSION

       For the reasons discussed above, Mr. Nader respectfully requests that the Court grant the

motion to dismiss Count Three of the Indictment.

Dated: October 28, 2019                      Respectfully submitted,


                                             KAISERDILLON PLLC

                                             /s/ Jonathan S. Jeffress
                                             Jonathan S. Jeffress (#42884)
                                             Emily Anne Voshell (#92997)
                                             Courtney Roberts Forrest (#76738)
                                             1099 14th Street, NW
                                             8th Fl. West
                                             Washington, D.C. 20005
                                             Tel: (202) 640-4430
                                             Fax: (202) 280-1034
                                             jjeffress@kaiserdillon.com
                                             evoshell@kaiserdillon.com
                                             cforrest@kaiserdillon.com




                                               16
Case 1:19-cr-00201-LMB Document 139 Filed 10/28/19 Page 17 of 17 PageID# 780




                                   Timothy H. McCarten (#77044)
                                   Clayton D. LaForge (#84075)
                                   Savannah K. Burgoyne (#90596)
                                   Zachary D. Williams (pro hac vice)
                                   Jason J. Despain (pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh St., NW
                                   Suite 1000
                                   Washington, D.C. 20004
                                   Tel: (202) 637-2200
                                   Fax: (202) 637-2201
                                   Timothy.McCarten@lw.com
                                   Clayton.LaForge@lw.com
                                   Savannah.Burgoyne@lw.com
                                   Zachary.Williams@lw.com
                                   Jason.Despain@lw.com

                                   Christopher J. Clark (pro hac vice)
                                   LATHAM & WATKINS, LLP
                                   885 Third Avenue
                                   New York, NY 10022
                                   Tel: (212) 906-2927
                                   Fax: (212) 751-4864
                                   Chris.Clark@lw.com

                                   Attorneys for Defendant
                                   George Aref Nader




                                     17
